
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5



JOINDER TO REGISTRATION RIGHTS AGREEMENT


        THIS JOINDER TO REGISTRATION RIGHTS AGREEMENT, dated as of January 10,
2005 (this "Joinder"), is made and entered into by and among WORLD AIR
HOLDINGS, INC., a Delaware corporation ("Holdings"), WORLD AIRWAYS, INC., a
Delaware corporation (the "Company"), and the AIR TRANSPORTATION STABILIZATION
BOARD (the "ATSB"). Holdings, the Company, and the ATSB are sometimes herein
individually referred to as a "Party" and, collectively, as the "Parties."
Capitalized terms used herein but not defined or limited in this Joinder shall
have the respective meanings ascribed to such terms in the Registration Rights
Agreement (as defined below).

W I T N E S S E T H:

        WHEREAS, the Company, Holdings and World Merger Subsidiary, Inc., a
Delaware corporation and wholly-owned subsidiary of Holdings (the "Merger Sub"),
entered into an Agreement and Plan of Merger, dated as of the date hereof,
pursuant to which (i) the Merger Sub will be merged with and into the Company,
(ii) each of the issued and outstanding shares of common stock of the Company,
par value $.001 per share, will be converted into one share of common stock of
Holdings, par value $.001 per share, (iii) the shareholders of the Company will
become shareholders of Holdings, and (iv) the Company will become a wholly-owned
subsidiary of Holdings (the "Merger");

        WHEREAS, the Company is party to that certain Registration Rights
Agreement, dated as of December 30, 2003 (the "Registration Rights Agreement"),
by and between the Company and the holders of warrants to purchase common stock
referred to therein;

        WHEREAS, The Company, Govco Incorporated as Primary Tranche A Lender,
Citibank, N.A. as Alternate Tranche A Lender, Collateral Agent and Agent,
Citicorp North America, Inc. as Govco Administrative Agent, Citicorp USA, Inc.
as Tranche B Lender, Phoenix American Financial Services, Inc. as Loan
Administrator and the ATSB have entered into that certain $30,000,000 Loan
Agreement, dated as of December 30, 2003 (as the same may be amended, restated
or supplemented or otherwise modified from time to time, the "Loan Agreement");

        WHEREAS, the Merger constitutes a restructuring under Section 5.19 of
the Loan Agreement (the "Restructuring");

        WHEREAS, Section 5.19(h) of the Loan Agreement provides that in the
event of a Restructuring, Holdings must comply with the provisions of
Section 5.19(h) of the Loan Agreement and expressly assume all of the
obligations of the Company under the Registration Rights Agreement by an
agreement executed and delivered to the ATSB in form and substance satisfactory
to the ATSB, pursuant to which Holdings shall become a party to the Registration
Rights Agreement; and

        WHEREAS, Holdings is entering into this Joinder to comply with
Section 5.19(h) of the Loan Agreement.

        NOW, THEREFORE, in consideration of the foregoing premises, and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

        Section 1.    Joinder.    Holdings hereby joins in and agrees to be
bound by each and all of the provisions of the Registration Rights Agreement
with the same force and effect as if Holdings were an original party thereunder
and signatory thereto. Holdings hereby expressly assumes all of the obligations
of the Company under the Registration Rights Agreement with the same force and
effect as if Holdings were an original party thereunder and signatory thereto.

        Section 2.    Amendment and Waivers.    The provisions of this Joinder,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof,
may not be given, without the written consent of Holdings and the ATSB.

--------------------------------------------------------------------------------




        Section 3.    Notices.    All notices and other communications provided
for herein or permitted hereunder shall be made in writing by hand-delivery,
courier guaranteeing overnight delivery, certified first-class mail, return
receipt requested, or telecopy and shall be deemed given (i) when made, if made
by hand delivery, (ii) upon confirmation, if made by telecopier, (iii) one
Business Day after being deposited with such courier, if made by overnight
courier or (iv) on the date indicated on the notice of receipt, if made by
first-class mail, to the Parties as follows:

If to Holdings or the Company:

World Air Holdings Inc.
or
World Airways, Inc.

HLH Building
101 World Drive
Peachtree City, Georgia 30269
Attention: Randy J. Martinez
Facsimile: 770-632-8090

With a copy to:

Powell Goldstein LLP
One Atlantic Center
Suite 1400
1201 West Peachtree Street, N.W.
Atlanta, Georgia 30309
Attention: Thomas R. McNeill
Facsimile: 404-572-6999

If to the ATSB:

Air Transportation Stabilization Board
1120 Vermont Avenue, Suite 970
Washington, D.C. 20005
Attention: Executive Director
Facsimile: 202-622-3420

With a copy to:

United States Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
Attention: Deputy Assistant Secretary
                  (Government Financial Policy)
Facsimile: 202-622-0387

        Section 4.    Successors and Assigns.    This Joinder shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the Parties and shall inure to the benefit of each existing and future Holder.
Holdings may not assign its rights or obligations hereunder without the prior
written consent of the Holders of a majority in interest of the Registrable
Securities, other than by operation of law pursuant to a merger or consolidation
or reorganization to which Holdings is a party.

        Section 5.    Counterparts.    This Joinder may be executed in any
number of counterparts by the Parties hereto, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

2

--------------------------------------------------------------------------------




        Section 6.    Governing Law.    THIS JOINDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW, IF AND TO THE EXTENT SUCH FEDERAL LAW
IS APPLICABLE, AND OTHERWISE IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

        Section 7.    Severability.    If any term, provision, covenant or
restriction of this Joinder is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction, it being intended that all of the
rights and privileges of the Parties shall be enforceable to the fullest extent
permitted by law.

        Section 8.    Headings.    The headings in this Joinder are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. All references made in this Joinder to "Section" and "paragraph"
refer to such Section or paragraph of this Joinder, unless expressly stated
otherwise.

        Section 9.    Specific Performance.    The Parties agree that, to the
extent permitted by law, (i) the obligations imposed on them in this Joinder are
special, unique and of an extraordinary character, and that in the event of a
breach by any such Party, damages would not be an adequate remedy; and (ii) each
of the other Parties shall be entitled to specific performance and injunctive
and other equitable relief in addition to any other remedy to which it may be
entitled at law or in equity.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

    COMPANY:
 
 
WORLD AIRWAYS, INC.
 
 
By:
 
/s/  RANDY J. MARTINEZ      

--------------------------------------------------------------------------------

Randy J. Martinez
Chief Executive Officer and President
 
 
HOLDINGS:
 
 
WORLD AIR HOLDINGS, INC.
 
 
By:
 
/s/  RANDY J. MARTINEZ      

--------------------------------------------------------------------------------

Randy J. Martinez
Chief Executive Officer and President
 
 
ATSB:
 
 
AIR TRANSPORTATION STABILIZATION BOARD
 
 
By:
 
/s/  MARK R. DAYTON      

--------------------------------------------------------------------------------

Mark R. Dayton
Executive Director

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.5



JOINDER TO REGISTRATION RIGHTS AGREEMENT
